PARRISH, Judge,
concurring.
I concur in the result reached in the principal opinion. As it explains, Franciscan Tertiary Prov. v. State Tax Commission, 566 S.W.2d 213 (Mo. banc 1978), enunciates a test that property used for charitable purposes must meet in order to be exempt from ad valorem taxes. Three conditions must be satisfied. Failure to satisfy any of those conditions disqualifies property from being declared exempt. One condition is that the property is dedicated unconditionally to the charitable activity. This property does not meet that qualification.
A medical clinic is operated on the property in question. There is no indication that patients treated at this location could not obtain treatment at other nearby medical facilities. There is no indication that this clinic’s method of operation differs from that of other physicians’ offices in the Springfield, Missouri-Greene County area. Fees are charged. The amount of fees charged a particular patient depends on what services *689were provided. Some are collected. Some are not.